El Juez Asociado Se. del Tobo,
emitió la opinión del tribunal.
El 28 de marzo de 1916 la parte apelada archivó nna moción solicitando la desestimación del recurso por no habérsele en-tregado copia de la transcripción de los autos. El 30 del mismo mes el apelante aceptó el hecho de la no entrega ocu-rrido según él debido a sus abrumadoras ocupaciones y mani-festó que se encontraba dispuesto a suministrar dicha copia en el término que la corte estimara oportuno. La transcrip-ción sólo contiene ocho páginas en maquinilla y fué archivada en la secretaría de esta Corte Suprema el 20 de marzo de 1916. La vista de la moción de- desestimación se celebró el 3 de abril actual sin la comparecencia de las partes.
En el caso de Cabassa v. Bravo, 21 D. P. R. 185, esta corte sentó la siguiente jurisprudencia:
“De acuerdo con el último párrafo del artículo 299 del Código de Enjuiciamiento Civil, enmendado por la Ley No. 70 de marzo 9, 1911, cuyos preceptos son de carácter imperativo y no directivo, el apelante debe entregar al apelado copia de la transcripción de autos, y si se negare a subsanar dicba omisión después de notificado de una moción de desestimación de la apelación por ese motivo, deberá desestimarse el recurso.”
*689En la opinión emitida en Cabassa v. Bravo, supra, se citan cuatro casos en los cuales esta corte se negó a desestimar la apelación por el motivo que invoca el apelado, mas si bien ello fue así, se debió a que en tres de dichos casos el apelante subsanó la omisión entregando copia de la transcripción a la parte apelada antes de la vista de la moción de desestima-ción, y en el último si bien el apelante no había entregado copia a todos los abogados de los apelados, lo había hecho a uno de ellos.
Tales circunstancias no concurren en el caso que esta-mos considerando. No obstante lo terminante de la ley; a pesar de lo claro de nuestra jurisprudencia sobre la materia, el apelante, en vez de apresurarse a entregar la copia de una transcripción, que sólo consta de ocho páginas, antes de que se celebrara la vista de la moción de desestimación, se limita a alegar sus abrumadoras ocupaciones y a prometer que haría dicha entrega dentro del plazo que le fijara la corte. La actitud del apelante no proporciona, pues, a esta corte base alguna para ejercitar justamente en sun favor la discreción de que pueda estar investida.
Debe desestimarse el recurso.

Declarada con lugar la moción y desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.